Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153489(92)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 153489
  v                                                                 COA: 309987
                                                                    Oakland CC: 2011-237303-FH
  EARL CANTRELL CARRUTHERS,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer is GRANTED. The answer submitted on July 14, 2017, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 19, 2017
                                                                               Clerk